Exhibit MM FORM OF FIRST AMENDMENT TO INDENTURE First Amendment, dated as of , 2008 (this “First Amendment”), to the Indenture, dated as of November9, 2006 (the “Indenture”) between BELLUS Health Inc., a corporation (formerly known as Neurochem Inc.) organized under the Canada Business Corporations Act (the “Company”) and The Bank of New York Mellon (formerly known as The Bank of New York), as trustee (the “Trustee”). WITNESSETH: WHEREAS, Section 9.02 of the Indenture provides that the Company, with the consent of the Trustee, may amend the Indenture with the written consent of the Holders of at least a majority in aggregate principal amount of the Securities; WHEREAS, Holders of at least a majority in aggregate principal amount of the Securities have consented in writing to this First Amendment; NOW, THEREFORE, it is hereby agreed as follows: 1.Termination of
